DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “raw ultrasonic or photoacoustic channel or sensor data”.  Firstly, it is not understood what is meant by term “raw”.  Specification refers to raw pixel (¶0016), raw pre-beamformed (¶0033), encoding representing raw data (¶0036), raw pixel image (¶0057).  Fig 2 refers to input channel data, fed into the CNN, and Fig 4 refers to an image provided to the convolution network implying that some processing is performed on received sound signals to convert to electrical, before they are input to the CNN.  Additionally, ¶0034 discloses that photoacoustic channel data created with k-wave is used as input image.  Hence it is not “raw” data, but some kind of image being applied to the CNN.  All these have different meaning and scope, and it is not understood what is being claimed.  Secondly, it is not clear if only the ultrasonic data is “raw”, or if photoacoustic channel and /or sensor data is also “raw”.  For examination purpose examiner interprets as ---data that has not been beamformed---.  
  Claim 1 recites “the ultrasonic or photoacoustic data” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to refer to the data claimed in line 2.
  Claim 1 recites “wherein the ultrasonic or photoacoustic data has not been beamformed” in lines 3-4  This raises confusion as to whether only ultrasonic or photoacoustic data is not being beamformed and if the sensor data of line 2 is being beamformed or not.  
Claim 1 recites “generating a revised set of ultrasonic or photoacoustic data” in lines 10-11.  There is discrepancy with line 2.  For e.g. it is not understood if sensor data being processed generates revised set of photoacoustic data.  Examiner suggests amending to change according to line 2.  
	Claim 1 recites “ an image view of the image target” in line 12.  It is not understood what is meant by this.  Firstly, there is insufficient antecedent basis for the image target in the claim.  Secondly, it is not clear what is relation between the generated revised set and the image.  The claim only requires sending some data through the CNN, to remove noise, but last line recites an image of a target is being output from raw data.  
Claims 2-21 encompass similar limitations and are rejected for same reasons as above. 
Claim 3 recites term “such as” in line 3.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11-12 depend on claim 3 and are rejected in view of their dependency
Claim 5 recites “the loss function” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 13, 20 recites “the ultrasound or photoacoustic image data”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites “tracking a target in an image, wherein the tracking can be performed with or without a robotic system.  It is not understood as to what is the relation between the recited limitations of claim 14 and that of the parent claim.  It is not understood if “an image” relates to image of claim 1, and if so what the relation is.
Claim 15 recites “raw photoacoustic channel data” it is not understood what is being referred to here.  Examiner suggests amending in accordance with claim 1 line 2.
Claim 16 recites “the image data”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 17-19 recites “the entire image” and “the image”.  There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-2, 15, rejected under 35 U.S.C. 103 as being unpatentable over Liu [“Structure noise reduction of ultrasonic signals using artificial neural network adaptive filtering”, Ultrasonics 35 (1997) 325-328] in view of Zhang [US 20170185871 A1] 
As per claim 1, Liu teaches a method for removing artifacts comprising:
obtaining raw ultrasonic or photoacoustic channel or sensor data received from a plurality of ultrasound transducer elements, wherein the ultrasonic or photoacoustic data has not been beamformed (Examiner choses raw ultrasonic r data.  In view of 112 rejection above, Liu page 326 RHS, received ultrasonic signals digitized with HP 54600A. No beamforming has been performed here);
applying a  neural network (Liu Fig 1, page 325 LHS “we use artificial neural
network adaptive filtering to enhance the SNR of ultrasonic signals in highly scattering materials. The”), wherein the neural network is configured for:
identifying and distinguishing true signals from artifacts in the raw ultrasonic or
photoacoustic channel or sensor data and removing the artifacts from the raw ultrasonic or photoacoustic channel or sensor data (Liu Fig 5c, corresponding discussion in pages 327-328, noise filtering using the neural network.  identifying and distinguishing true signals from artifacts is inherent.  Page 326 RHS discusses identifying flaw signals);
inputting the raw ultrasonic or photoacoustic channel or sensor data into the CNN (Liu Fig 1, Fig 3, inputting to PC / neural network is implied);
generating a revised set of ultrasonic or photoacoustic data wherein the artifacts are removed; and outputting an image view from the revised set of ultrasonic or photoacoustic data (In view of 112 rejection above generating and display of filtered signals).
In view of 112 rejection above, Liu doses expressly recite a CNN and outputting an image of target
Zhang expressly teach a CNN (Zhang ¶0032, ¶0068-¶0069) and outputting an image of target (Zhang Fig 6, raw data to quality RGB image).
Zhang discloses CNN as powerful tool to identify high level semantics and for use in image processing, for generating quality images.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Liu by integrating CNN for the neural network, instead of ANN.  This is only directed to Simple substitution of one known element for another to obtain predictable results, as in MPEP 2143. I. B.  here the predictable result would be generating good quality images.
 As per claim 2, Liu in view of Zhang does not expressly teach further comprising executing the method using a non- transitory computer readable medium.  However, before the effective filing date of the claimed invention,  it would have been obvious to a person of ordinary skill in the art to embody method of claim 1  in a “non-transitory computer readable medium” so that the instructions can be automatically executed.  
As per claim 15, Liu in view of Zhang does not teach comprising locating both point sources and artifacts in raw photoacoustic channel data to remove the artifact from an image.  However, there is no patentable weight given to his limitation because parent claim is in elective form and examiner chose ultrasonic data.  

Claims 3, 6-10, 12, 20 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Bradley [“k-Wave: MATLAB toolbox for the simulation and reconstruction of photoacoustic wave fields” Journal of Biomedical Optics 15(2), 021314 (March/April 2010)].
As per claims 3, 6-10, 12, 20, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang further teaches comprising constructing the CNN to receive the raw ultrasonic or photoacoustic data in the form of a raw-pixel image and using the method for ultrasound image data (Zhang Fig 6).
Liu in view of Zhang does not expressly teach estimate image formation parameters such as point source location, point source size, target size, or medium sound speed, further comprising using a physically based simulator, using the physically based simulator to create images that mimic reality by modeling the physics of an environment, using one or more of a k-Wave, Field II, or full wave simulation, giving the physically based simulator parameters to produce a corresponding image that visualizes a scene based on parameter setting, displays the information as a separate image, or modeling an ultrasound transducer used in obtaining ultrasound or photoacoustic data.
Bradley teaches estimate image formation parameters such as point source location, point source size, target size, or medium sound speed (Bradley Fig 2, Page 5 LHS line 12), using a physically based simulator or using k-Wave, Field II or full wave simulation (Bradley Page 1 abstract “The toolbox, named k-Wave”), comprising using the physically based simulator to create images that mimic reality by modeling the physics of an environment, further comprising (Bradley Page 1 RHS “tissue-realistic methods for modeling photoacoustic wave fields”), giving the physically based simulator parameters to produce a corresponding image that visualizes a scene based on parameter setting (Bradley Page 2 LHS bullet point 5 “Optional input parameters to adjust visualization and performance,”.  See also section 3.3), displays the information as a separate image (Bradley Fig 5), modeling an ultrasound transducer used in obtaining ultrasound or photoacoustic data (Bradley Page 1 RHS PAT modeling including the arrangement and characteristics of the ultrasound sensors).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang, by integrating features of quantitative imaging and reconstruction as in Bradley.  The motivation is to provide both qualitative and quantitative insight into the contribution of various parameters like properties of tissues, lasers, sensors, etc.… (Bradley Introduction).
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Kadar [US 5884294 A]
As per claim 4, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang further teaches further comprising training the CNN through data from images comprising real (Zhang Fig 5 item 501).  
Liu in view of Zhang does not expressly teach simulated and hybrid images that overlay simulated data onto realistic noisy backgrounds.
Kadar teaches simulated and hybrid images that overlay simulated data onto realistic noisy backgrounds (Kreeler Col 3 lines 25-33 “The neural network creates a synthesized polynomial … the neural network learns by testing different training data in a process that synthesizes layers representing polynomials up to and including the third degree. A simulated training data base can be utilized which comprises specific attributes based on a priori observations (which include noise).”).
Hence, the use of simulated and hybrid data in training neural networks is known.  In neural networks, the amount and type of training data is critical how accurate the classification is.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang by using different types of data so as to accurately provide learning and  classification. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Weston [US 20090204558 A1].
 As per claim 5, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach customizing the loss function during training, to generate simulated images.
Weston teaches customizing the loss function during training (Weston Fig 5, step 53, ¶0032 “simultaneously trained with labeled and unlabeled training examples or datapoints, respectively to minimize (optimize) the loss functions of the network and embedding algorithm”.  The labeled and unlabeled datapoints corresponds to simulated images).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang , by integrating optimization as in Weston.  The motivation would be to improve the accuracy of the supervised training task (Weston ¶0033).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang and Bradley as applied to claim 3 above and further in view of Yu [US 20150313578 A1].
As per claim 11, Liu in view of Zhang and Bradley teaches claim 3 as discussed above.  Liu in view of Zhang and Bradley does not expressly teach that overlays the image information onto a traditional beamformed image.
Yu teaches overlays the image information onto a traditional beamformed image (Yu ¶0026 “The sensor signals are sent to the server 10 where further analytics are performed to provide information overlay onto the display and/or to control the scan or image processing parameters of ultrasound imaging.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang  and Bradley, by integrating parameter display as in Yu.  The motivation would be to provide mechanism for scan control and image processing (Yu ¶0026).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Baruch [US 20170337693 A1].
As per claim 13, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach wherein the ultrasound or photoacoustic image data includes extracting details directly from non-human-readable channel data and producing a segmentation mask.
Baruch teaches extracting details directly from non-human- readable channel data and producing a segmentation mask (Baruch ¶0067 “obtain initial segmentation mask of earlier frame…this operation may preliminarily include obtaining the raw image data that has already been pre-processed sufficiently for segmentation”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang , by integrating segmentation as in Baruch, so as to provide pixel color and luminance values and/or other data such as gradients, histograms (Baruch ¶0067).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Maurer Jr [US 20120035462 A1].
As per claim 14, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach tracking a target in an image, wherein the tracking can be performed with or without a robotic system.
Maurer Jr teaches tracking a target in an image, the tracking can be performed with or without a robotic system (Maurer ¶0049 “The irradiation of the target volume may then be adjusted based on this tracking (step 390)”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang , by integrating segmentation as in Baruch, so as to adjust the angle, position, and/or field of the radiation being administered (Maurer Jr ¶0049).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang  as applied to claim 1 above and further in view of Charles [US 20150272694 A1].
As per claim 16, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach tracking a surgical tool that generates noise artifacts in the image data.
Charles teaches tracking a surgical tool that generates artifacts in the image data (Charles ¶0288 electromagnetic or optical tracking of tools, subtracting EM noise).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang , by integrating artifact removal as in Charles, so as to be rendered as transparent on the composite image (Charles abstract).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang  as applied to claim 1 above and further in view of Devaney [US 5586200 A].
As per claim 17, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach further comprising simulating image targets by replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of the entire image.
Devaney further comprising simulating image targets by replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of the entire image (Devaney Col 10 lines 63-65 “In this image, the corresponding pixel values of the combined areas have been replaced by the average over the entire area”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang , by integrating segmenter as in Devaney so as to provide one mechanism for image compression (Devaney Col 1 lines 5-10).

Claims 18, 21 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Yamakawa [US 20120293843 A1].
As per claims 18, 21, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach simulating image targets replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of a noise level of the image, or replacing identified pixels in channel data corresponding to noise regions.
Yamakawa teaches simulating image targets replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of a noise level of the image, or replacing identified pixels in channel data corresponding to noise regions (Yamakawa ¶0063 “the correction unit 318 makes this correction by replacing a pixel value of each of the target pixels having the image noise with an average value of pixel values of its peripheral pixels”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang, by integrating noise removal as in Yamakawa, so as correct for noise in image data (Yamakawa ¶0063).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang as applied to claim 1 above and further in view of Saadat [US 20040204645 A1]
As per claim 19, Liu in view of Zhang teaches claim 1 as discussed above.  Liu in view of Zhang does not expressly teach further teaches using network outputs to display only locations of detected source signals in the image.
Saadat teaches using network outputs to display only locations of detected source signals in the image (Saadat ¶0012 “The method comprises the steps of introducing a device into the body, the device carrying at least one signal source thereon. A display is provided, having a first side for facing the patient and a second side for displaying indicium of the location of the signal source”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Liu in view of Zhang , by integrating display as in Saadat so as to efficiently, and accurately indicate the spatial orientation of a scope positioned within a patient (Saadat ¶0011).

Prior Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited in PTO has been found relevant to the invention in that they relate to processing acoustic signals using neural networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793